Citation Nr: 1643398	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  14-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a higher initial rating for xeroderma of the hands and onychomycosis of the toenails, currently rated as 10 percent disabling prior to September 2, 2015, 30 percent disabling prior to January 1, 2016, and 10 percent disabling thereafter.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1989, June 2005 to September 2006, and from February 2009 to February 2011 with subsequent Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for onychomycosis of the feet and assigned a noncompensable evaluation, effective February 2, 2011, and denied service connection for PTSD.

In January 2011 the Veteran submitted an incomplete VA Form 21-22 appointing Wisconsin Department of Veterans Affairs as his representative.  A clarification letter was sent in September 2016 notifying him that if he failed to respond, then VA will assume that he wishes to represent himself.  In light of the Veteran not responding to this request, VA will accept that his intention is to proceed pro se in this appeal.

In a March 2012 rating decision, the RO granted a 10 percent rating for onychomycosis of the hands, effective February 2, 2011.  In a February 2014 rating decision, the RO redefined the Veteran's service-connected skin conditions as xeroderma of the hands and onychomycosis of the toenails, rated as one entity at 10 percent disabling, effective February 2, 2011. 

In a November 2015 rating decision, the RO increased the rating for xeroderma of the hands and onychomycosis of the toenails to 30 percent disabling, effective September 2, 2015, and 10 percent disabling, effective January 1, 2016.  The Veteran has not indicated that he is satisfied with these ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

Pertinent to the Veteran's claim for a higher rating for xeroderma of the hands and onychomycosis of the toenails, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).   As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

In reference to the characterization of the PTSD claim on appeal, it appears that the Veteran has reported depression symptoms.  See April 2012 Supplemental Claim. While a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness, and what constitutes a claim cannot be limited by a lay veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), bifurcation of a claim is generally is within VA's discretion.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  Here, because the Veteran's claim for service connection for depression is currently before the RO and undergoing development, the Board will not address this issue at this time.

In addition to the issues listed on the title page, the Veteran timely appealed an initial noncompensable evaluation for right shoulder labrum, supraspinatus, and subscapularis tears, status post repair in a February 2012 rating decision.  See April 2012 Notice of Disagreement.  In a February 2014 rating decision, the RO increased the rating for the right shoulder disability to 20 percent disabling, effective February 2, 2011.  The RO issued a statement of the case (SOC) that same month to the Veteran regarding the proper initial rating for the right shoulder disability, notifying the Veteran that he had 60 days from the date of the letter to file a substantive appeal.  Although the Veteran filed a substantive appeal in April 2014 for issues listed on the title page, he checked the box on the VA Form 9 indicating that he was only appealing the listed issues and did not list the issue of entitlement to a higher initial rating for a right shoulder disability.  Consequently, the Board does not have jurisdiction over the right shoulder issue.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.202 (allowing substantive appeal to specifically indicate issues being appealed).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has had a diagnosis of PTSD at any time during the pendency of the claim.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regards to entitlement to service connection for PTSD, the RO's January 2011 and May 2012 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015).

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was afforded VA examinations in February 2011 and July 2012.  The examination report and opinions are adequate. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the PTSD issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II. Service Connection 

Generally, service connection is warranted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for post-traumatic stress disorder (PTSD) requires: (1) a medical diagnosis of PTSD, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran seeks service connection for PTSD that he asserts is attributable to service.  In his April 2012 NOD, he reported having symptoms of crowd avoidance, startle response, increased emotions since deployment, and the need to be in control at all times.  The Veteran has not specifically identified an in-service stressor.  In his April 2014 VA Form 9, he indicated that it was difficult to be forthcoming about his struggles with PTSD.

Treatment records do not document any treatment for or diagnosis of PTSD.
January 2007 VA medical records document the Veteran's complaints of marriage difficulties affecting his readjustment, but he denied suicidal and homicidal ideations, or any other combat stressor.  November 2008 VA medical records show a negative PTSD screening test.

In a February 2009 pre-deployment health assessment, he reported he was in excellent health.  In a January 2010 post-deployment health assessment, he reported that he was in the same health condition as before deployment.  He denied problems sleeping, trouble concentrating, forgetfulness or memory problems, and problems making decisions.  He indicated that he did not encounter dead bodies, engage in direct combat where he discharged his weapon, or feel that he was in great danger of being killed.  In the past month, he denied having nightmares, situation avoidance, watchfulness, startle response, or social detachment.  April 2010 service treatment records show a normal psychiatric clinical evaluation.  In a May 2010 report of medical history, he denied anxiety, panic attacks, trouble sleeping, depression or excessive worrying, and attempted suicide.

In an October 2010 post-deployment health re-assessment, the Veteran reported emotional problems.  He indicated problems sleeping, trouble concentrating, forgetfulness, a hard time making up his mind or decisions, and increased irritability.  In the past month, he reported that he tried to avoid situations, was constantly guarded, and felt numb and detached.  Based on the Veteran's report, an assessment indicated that his PTSD symptoms were a minor concern and he was not referred to mental health specialty care.

The Veteran was afforded a VA mental health examination in March 2011.  He reported uneasy feelings, always checking doorways, startle response, and a bridge incident involving lightning that caused him to "freak out".  He also reported mild initial insomnia, problems sleeping for the past six months to a year, and denied any other symptoms.  He denied a history of mental health treatment.  As for military history, the examiner noted the Veteran's active duty service, to include his military occupational specialty (MOS) as an infantryman, Iraq deployments, and medals.  The Veteran stated that he was fired upon by the enemy, but not at close range, and denied seeing a U.S. or enemy troop wounded or dead, or being physically wounded in action.  On mental status examination, the Veteran was friendly with good eye contact, dressed casually, and had good personal hygiene.  He reported no difficulty with activities of daily living.  He was alert and oriented in all spheres, but was unable to report a specific mood.  His affect was euthymic, thought process was logical and goal directed.  The Veteran denied auditory or visual hallucinations or delusions, and suicidal or homicidal ideations.  He demonstrated fair judgment, but poor insight.  Although the examiner noted that the Veteran endorsed some symptoms consistent with a PTSD diagnosis, he did not meet the criteria for a diagnosis.  Thus, no diagnosis was provided.  He was assigned a GAF score of 61.

The Veteran was afforded another VA examination in July 2012 for mental disorders, other than PTSD and eating disorders.  A mental health diagnosis was not provided.

Post-service treatment records document negative PTSD tests.  February 2011, March 2012, and July 2013 VA medical records show negative PTSD screening tests.  During the February 2011 visit, it was noted that the Veteran did not meet diagnostic criteria for PTSD despite symptoms of being constantly on guard, watchfulness, startle response, and social detachment.

The preponderance of the evidence is against a finding that the Veteran has, at any time during the pendency of the claim, had a PTSD diagnosis.  See 38 C.F.R. § 3.304(f); see also Young, 766 F.3d at 1348 (service connection for PTSD requires medical evidence diagnosing the condition).  In this regard, the Board acknowledges that the Veteran's DD-214s indicate that his military occupation specialty (MOS) was an infantryman and that he served in Kuwait and Iraq from August 2005 to August 2006, and in Iraq from April 2009 to March 2010.  Given, however, that the Veteran has not met the current disability requirement with regard to this claim, the Board will not discuss the issue of the in-service stressor or whether the combat rules of 38 U.S.C.A. § 1154(b) (West 2014) are for application.

The Board notes that neither the VA nor private treatment notes nor the VA examination reports reflect that the Veteran has had PTSD during the pendency of the claim or at any time.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (the Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Moreover, a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 170(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  Here, however, where a claim for service connection for a particular disorder is not supported by evidence of current disability, denial of the claim on the basis of no current disability is warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (the existence of a current disability is a necessary element of any service connection claim).  This is particularly true when the issue is entitlement to service connection for PTSD, as the applicable regulation specifically requires medical evidence of this disorder.

The Board notes that the Veteran claims that his symptoms amount to a PTSD diagnosis.  Although he is competent to report mental health symptoms, such as startle response and problems sleeping, as a layperson without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter such as a mental health diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Thus, the Veteran's statements opining that he has PTSD are not competent.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for PTSD.  The benefit of the doubt doctrine is not for application with regard to this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


